Citation Nr: 0723193	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  06-14 105A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Oklahoma 
City, Oklahoma


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical services provided by United Regional Health Care 
System in Wichita Falls, Texas from September 17 to September 
23 in 2004.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1969.

This matter arises from a series of decision letters issued 
by the Oklahoma City, Oklahoma Department of Veterans Affairs 
(VA) Medical Center (MC) between November 2004 and January 
2005.  This case was certified to the Board following a 
Travel Board hearing at the VA Regional Office (RO) in Waco, 
Texas in February 2007.


FINDINGS OF FACT

1.  The veteran has been receipt of a total disability 
evaluation based upon individual unemployability (TDIU) since 
October 30, 2001; his service-connected disorders include 
post-traumatic stress disorder (PTSD) (70 percent disabling) 
and a hiatal hernia with reflux esophagitis and esophageal 
ulceration, postoperative (10 percent disabling).

2.  The veteran received hospital treatment from United 
Regional Health Care System in Wichita Falls, Texas from 
September 17 to September 23 in 2004 and underwent a coronary 
artery bypass graft (CABG) times five during hospitalization; 
his discharge diagnoses included coronary artery disease, 
congestive heart failure, diabetes mellitus, peripheral 
vascular disease, and chronic obstructive pulmonary disease 
(COPD).

3.  VA payment or reimbursement of the costs of the private 
medical care provided by United Regional Health Care System 
in Wichita Falls, Texas from September 17 to September 23 in 
2004 was not authorized prior to the veteran's undergoing 
that treatment, and an application was not made to VA within 
72 hours after the hour of admission for authorization.

4.  The treatment and surgery received provided by United 
Regional Health Care System in Wichita Falls, Texas from 
September 17 to September 23 in 2004 was not administered on 
an emergency basis.


CONCLUSION OF LAW

The criteria for entitlement to payment or reimbursement for 
unauthorized medical services provided by United Regional 
Health Care System in Wichita Falls, Texas from September 17 
to September 23 in 2004 have not been met.  38 U.S.C.A. §§ 
1701, 1703, 1710, 1728 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
17.52, 17.53, 17.54, 17.120, 17.121, 17.143 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the claims file includes records of relevant 
treatment reported by the veteran, and there is no indication 
from the claims file of additional medical treatment for 
which sufficient efforts to obtain have not been made to 
date.  The claims file also contains a Report of Contact 
reflecting a medical review and opinion from a doctor as to 
the nature of the veteran's hospitalization in September 
2004.

The Board is also satisfied that the VAMC met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in an April 2006 letter.  By this letter, the VAMC 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007) (any error in VCAA notification 
should be presumed prejudicial, and VA has the burden of 
rebutting this presumption).

This letter followed the receipt of a VA medical record from 
September 2004 indicating that that the veteran had sought 
medical opinions from two doctors regarding his prospects for 
a CABG.  The veteran was notified in the April 2006 letter 
that, for each treating physician, he was to sign a release 
form giving VA authority to request documentation.  No such 
release forms have been received for these or any other 
doctors, however, thus precluding further evidentiary 
development.

In the April 2006 letter, the veteran was also advised to 
submit additional evidence to the VAMC, and the Board finds 
that this instruction is consistent with the requirement of 
38 C.F.R. § 3.159(b)(1) that VA request that a claimant 
provide any evidence in his or her possession that pertains 
to a claim.

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  The Federal Circuit further held that 
such a letter should be sent prior to the appealed rating or 
agency decision or, if sent after the decision, before a 
readjudication of the appeal.  Id.

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, 20 Vet. App. 537 
(2006).  In this decision, the Court determined that VCAA 
notification did not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  Additionally, the Court 
found that a Supplemental Statement of the Case, when issued 
following a VCAA notification letter, satisfied the due 
process and notification requirements for an adjudicative 
decision as required under the Federal Circuit's Mayfield 
decision.

Here, the noted VCAA letter was issued subsequent to the 
appealed decisions.  However, this letter was followed up by 
an April 2006 Statement of the Case, representing a further 
adjudication of the veteran's claims.  Accordingly, there 
remain no procedural concerns in view of the Mayfield 
decisions.

Overall, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the VAMC for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Pursuant to 38 U.S.C.A. § 1703(a), when VA facilities are not 
capable of furnishing the care or services required, the 
Secretary, as authorized in 38 U.S.C.A. § 1710 or 1712, may 
contract with non-VA facilities in order to furnish certain 
care, including "[h]ospital care or medical services for the 
treatment of medical emergencies which pose a serious threat 
to the life or health of a veteran receiving medical services 
in a Department facility . . . until such time following the 
furnishing of care in the non-Department facility as the 
veteran can be safely transferred to a Department facility."  
38 U.S.C.A § 1703(a)(3); 38 C.F.R. § 17.52.

As a general matter, the admission of a veteran to a non-VA 
hospital at the expense of VA must be authorized in advance.  
38 C.F.R. § 17.54; see also Malone v. Gober, 10 Vet. App. 
539, 541 (1997); VAOPGCPREC 1-95 (March 31, 1995) 
(authorization in advance is essential to any determination 
as to whether VA is or is not going to furnish the contract 
care).  

In the case of an emergency that existed at the time of 
admission, an authorization may be deemed a prior 
authorization if an application is made to VA within 72 hours 
after the hour of admission.  38 C.F.R. § 17.54.

Alternatively, reimbursement for unauthorized medical 
expenses may be made pursuant to 38 U.S.C.A. § 1728 and 
38 C.F.R. § 17.120.

Generally, in order to be entitled to payment or 
reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions: (a) the 
care and services rendered were either (1) for an adjudicated 
service-connected disability, or (2) for a nonservice-
connected disability associated with and held to be 
aggravating an adjudicated service-connected disability, or 
(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a service-
connected disability, or (4) for any injury, illness, or 
dental condition in the case of a veteran who is 
participating in a rehabilitation program and who is 
medically determined to be in need of hospital care or 
medical services for reasons set forth in 38 C.F.R. § 
17.47(i); and (b) the services were rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health; and (c) no VA or other Federal facilities 
were feasibly available, and an attempt to use them 
beforehand or to obtain prior VA authorization for the 
services required would not have been reasonable, sound, 
wise, or practicable, or treatment had been or would have 
been refused.  See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; 
see also Zimick v. West, 11 Vet. App. 45, 49 (1998).

Preliminarily, the Board notes that the first requirement 
under 38 C.F.R. § 17.120 has been met, insofar as the veteran 
has been receipt of TDIU since October 30, 2001.  He has been 
found to have "total disability, permanent in nature, 
resulting from a service-connected disability."  Id.  
Specifically, the veteran's service-connected disorders 
include PTSD, evaluated as 70 percent disabling; and a hiatal 
hernia with reflux esophagitis and esophageal ulceration, 
postoperative, evaluated as 10 percent disabling.

The Board must next determine whether the medical services 
provided by United Regional Health Care System in Wichita 
Falls, Texas were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health; and whether no VA or other Federal facilities were 
feasibly available, and an attempt to use them beforehand or 
obtain prior VA authorization for the services required would 
not have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.  Id.

In this regard, the Board has reviewed the claims file and 
notes that the veteran underwent a VA cardiac catheterization 
in May 2004, with a positive stress test.  This test revealed 
severe diaphragmatic hypokinesis, normal global left 
ventricular function, a 70 percent stenosis of the mid-left 
anterior descending, a 60 percent stenosis of mid-circumflex, 
an 80 percent stenosis of the proximal right coronary artery, 
a 50 percent stenosis of the mid-right coronary artery, and 
an 85 percent proximal stenosis of the right posterior 
descending artery.  

A subsequent VA record, also from May 2004, indicates that 
the veteran's spouse inquired whether he needed to be seen 
earlier than the next available surgery appointment, which 
was noted to be August 10, 2004.  She was notified that the 
August date was the next available date for outpatient chest 
surgery, but the veteran would be moved to an earlier date if 
there were cancellations.  

On August 10, 2004, the veteran was again seen by a doctor at 
the VAMC and was sent for an evaluation for a CABG.  It was 
initially noted that he would not be a surgical candidate for 
a CABG "due to poor targets and runoff."  

In an addendum from the same date, an attending thoracic and 
cardiovascular surgeon noted that the veteran presented for 
consideration for a CABG in anticipation of bilateral carpal 
tunnel surgery.  The surgeon, however, indicated that the 
veteran's "only real do-able target" was the left anterior 
descending, and that vessel was small and unlikely to 
significantly benefit from a CABG.  This surgeon doubted that 
a CABG would reduce the veteran's peri-operative risk for 
carpal tunnel release to any measurable degree and concurred 
that percutaneous coronary intervention (PCI) would be a 
better option should any intervention be required.

On September 8, 2004, the veteran was seen by an advanced 
practice nurse at the VAMC.  At this time, the veteran 
reported seeing a cardiologist and a cardio-thoracic surgeon 
for an opinion and noted that they had agreed that "his only 
chance is a CABG which will extend his life" and that he 
needed a bypass "ASAP," i.e., within two to four weeks.  He 
also reported increasing fatigue and chest pain and noted 
that he had to quit working part-time.  The nurse rendered an 
assessment of severe arteriosclerotic heart disease, in need 
of a CABG.

However, on September 9, 2004, the veteran was seen again by 
the attending VA surgeon who rendered an assessment as to the 
feasibility of a CABG in August 2004.  This surgeon stated up 
front that his interpretation of the veteran's studies was 
not materially different from that of the preceding month.  
The surgeon again noted that the veteran's poor targets made 
him a poor candidate for a CABG, especially when that 
procedure was being proposed primarily as a prelude to 
bilateral carpal tunnel releases.  Again, the surgeon 
emphasized that options including PCI "may be his best 
option" and would be least invasive and have a lower risk.  
The surgeon did note that the veteran could be returned to 
his clinic for an elective re-evaluation in the future.

The next records of treatment of the veteran, however, come 
from the United Regional Health Care System, regarding the 
hospitalization from September 17 to September 23 of 2004.   
Symptoms reported upon admission included approximately three 
to four episodes of chest pain per week and shortness of 
breath, but the veteran denied episodes of syncope or a past 
history of a cerebrovascular accident or a transient ischemic 
attack.  An EKG showed normal sinus rhythm with sinus 
bradycardia.  The veteran was found to have three-vessel 
coronary artery disease and mild left ventricular dysfunction 
and to be a candidate for a CABG.

On the same date, the veteran underwent a CABG times five, 
encompassing saphenous vein graft to left anterior 
descending, left internal mammary artery to diagonal, 
saphenous vein graft to obtuse marginal, sequence saphenous 
vein graft to posterior descending, and posterior left 
ventricular branches of the right coronary artery.  The 
surgical report indicates that the veteran had been 
"admitted today for elective surgery."

The veteran was subsequently discharged on September 23, 
2004.  The discharge report indicates that, initially, two 
doctors had reviewed his tests, and it was felt that he had 
adequate targets to warrant a CABG.  Accordingly, he was 
"admitted for elective surgery."  There were no 
intraoperative complications noted.  The veteran was 
transferred to the Intensive Care Unit for further 
observation; he went into atrial fibrillation early 
postoperatively, which converted to normal sinus rhythm 
shortly thereafter.  Also noted was moderate coagulopathy and 
bleeding, which had also resolved.  

The veteran's health insurance claim form was received by the 
VAMC on October 15, 2004, just over three weeks following his 
discharge from his hospitalization.  In this regard, the 
Board notes that VA payment or reimbursement of the costs of 
the private medical care provided by United Regional Health 
Care System in Wichita Falls, Texas from September 17 to 
September 23 in 2004 was not authorized prior to the 
veteran's undergoing that treatment, and an application was 
not made to VA within 72 hours after the hour of admission 
for authorization.  The Board further observes that, during 
his February 2007 Travel Board hearing, the veteran confirmed 
that no notification was made to the VAMC prior to going into 
surgery; rather, such notification was reportedly made 
approximately two weeks later.

The claims file also contains a VA Report of Contact, dated 
from October 2004, which was signed by a reviewing physician.  
This physician indicated that the veteran's claim should be 
disallowed because his surgery was an elective procedure and 
not an emergency.

Based on the above evidence, the Board finds that the 
veteran's condition just prior to his September 17, 2004 
surgery did not constitute a medical emergency of such nature 
that delay would have been hazardous to life or health.  
While one VA nurse in the weeks preceding the CABG indicated 
a need for such surgery apparently based on the veteran's 
reported symptoms, two VA doctors determined that such 
surgery was not recommended because of the near-total absence 
of feasible targets.  Moreover, the records from the 
veteran's private hospitalization clearly indicate that the 
completed CABG was an "elective," rather than emergency, 
surgical procedure.  

In short, the veteran received elective surgery at a private 
facility following a medical determination at the VAMC that 
the sought CABG procedure was not feasible given the nature 
of his cardiovascular disability.  This factual scenario is 
not consistent with the type of emergency situation 
contemplated under 38 C.F.R. § 17.120, notwithstanding the 
fact that the veteran in this case met the first of the 3 
conditions listed under 38 C.F.R. § 17.20.  That the private 
doctors disagreed with the assessment of the VA doctors and 
performed the surgery is not a basis for granting the benefit 
sought.

Accordingly, the criteria for entitlement to payment or 
reimbursement for unauthorized medical services provided by 
United Regional Health Care System in Wichita Falls, Texas 
from September 17 to September 23 in 2004 have not been met, 
and the preponderance of the evidence is against the 
veteran's claim for that benefit.  In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this 
case because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

The claim of entitlement to payment or reimbursement for 
unauthorized medical services provided by United Regional 
Health Care System in Wichita Falls, Texas from September 17 
to September 23 in 2004 is denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


